United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, KANSAS NATIONAL
GUARD -- JOINT FORCES HEADQUARTERS,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1219
Issued: November 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from an April 14, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to an accepted August 8, 2013 employment incident.
On appeal, appellant alleges that he was instructed to file a Form CA-1 for payment of
his medical expenses instead of submitting the medical bills to his health insurance carrier.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 8, 2013 a traumatic injury claim (Form-CA-1) was filed on behalf of
appellant, then a 33-year-old facility plans and program management specialist, alleging that on
that date he lost consciousness twice while trying to stand up after donating blood. He was
transferred to a hospital for medical evaluation. Appellant returned to work on August 9, 2013.
An August 8, 2013 patient care report signed by a paramedic and an emergency medical
technician (EMT), revealed that appellant had a syncopal episode while donating blood. They
related that, upon their arrival at the employing establishment, appellant was resting on a cot, and
he showed some improvement enroute to the St. Francis emergency room.
Appellant was seen at St. Francis Health Center by Dr. Rebecca Hierholzer, a physician
Board-certified in emergency medicine, who noted her impression as vasovagal syncope.
Dr. Hierholzer noted that appellant stated that he was okay when the needle was placed in his
arm to draw blood, but when he pumped his arm he started feeling lightheaded and when he
started to sit up he passed out. Appellant noted that he was given a drink and cookies, but he
continued to feel lightheaded and dizzy.
Appellant submitted x-ray reports of his right ankle, right knee, and lumbosacral spine
taken on July 3, 2014 by Dr. Matthew S. Malmstrom, an osteopathic diagnostic radiologist. The
x-rays of the right ankle and right knee were interpreted as revealing normal findings. The x-ray
of the lumbosacral spine was interpreted as revealing mild L5-S1 disc degeneration.
By letter to appellant dated March 14, 2016, OWCP indicated that when appellant’s
claim was received, it appeared to be a minor injury that resulted in minimal or no lost time from
work, that the employing establishment did not controvert the claim, and that based on these
criteria, the payment of a limited amount of medical expenses was approved. However, it noted
as the medical bills now exceeded $1,500.00, further medical evidence was necessary to support
his claim. Appellant was afforded 30 days to submit evidence including a rationalized medical
report from a physician explaining how the employment incident caused a diagnosed condition.
OWCP did not receive a response.
By decision dated April 14, 2016, OWCP denied appellant’s claim as the medical
evidence did not demonstrate that a medical condition was causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
There is no dispute that the incident occurred as alleged, i.e., that appellant donated blood
on August 8, 2013, and that he has established a medical diagnosis, i.e., vasovagal syncope. He
has also submitted x-ray evidence of mild L5-S1 disc degeneration. OWCP denied appellant’s
claim as he failed to provide a rationalized medical opinion establishing causal relationship
between the accepted employment incident and the medical diagnoses.
Appellant submitted a note from the paramedic and EMT who responded on
August 8, 2013. However, this report does not constitute medical evidence as neither a
paramedic nor an EMT are qualified to provide a medical opinion under FECA.7
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

5 U.S.C. § 8101(2) of FECA provides as follows: a physician includes surgeons, podiatrist, dentists, clinical
psychologists, optometrist, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. Lay individuals are not competent to render a medical opinion under FECA. See David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006).

3

The August 8, 2013 report of Dr. Hierholzer noted the employment incident and related
that appellant had a vasovagal syncope, but failed to provide a well-rationalized opinion
explaining causal relationship between the accepted employment incident and the medical
diagnosis.8
The July 3, 2014 x-rays from Dr. Malmstrom noted an impression of mild L5-S1 disc
degenerative disease, but offered no medical opinion regarding the cause of this diagnosed
condition. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9
In a similar case, Michael John Zenker,10 the claimant fainted while donating blood and
allegedly sustained tailbone and neck injuries. The Board found that the claimant had not met
his burden of proof as he has not submitted a report containing a physician’s opinion, supported
by medical rationale and based on a complete history, explaining how and why donating blood at
work resulted in the fainting incident which led to his lower back injury.
Similarly, in this case the record is without a well-rationalized medical opinion
establishing that the diagnosed conditions of syncope were causally related to the accepted
August 8, 2013 employment incident. OWCP advised appellant that it was his responsibility to
provide a comprehensive medical report explaining how the diagnosed medical condition was
caused by the accepted employment incident. Appellant failed to submit appropriate medical
documentation in response to OWCP’s request.11
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.12 An award of compensation may not
be based on surmise, conjecture, speculation, or upon appellant’s own belief that there was a
causal relationship between his or her condition and his or her employment.13 Causal
relationship must be based on rationalized medical opinion evidence.14 As appellant did not
submit a rationalized medical opinion supporting that his medical conditions were causally
related to the accepted August 8, 2013 employment incident, he did not meet his burden of proof
to establish an employment-related traumatic injury.

8

Supra note 6.

9

L.L., Docket No. 16-0896 (issued September 13, 2016).

10

Docket No. 93-1363 (issued September 8, 1994).

11

See T.H., Docket No. 15-0772 (issued May 12, 2016).

12

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
13

Patricia J. Glenn, 53 ECAB 159, 160 (2001).

14

M.E., Docket No. 14-1064 (issued September 29, 2014).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to an accepted August 8, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2016 is affirmed.
Issued: November 8, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

